            Case 6:20-cv-00090-ADA Document 112 Filed 06/17/21 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION



HUAWEI TECHNOLOGIES CO., LTD.,
HUAWEI DEVICE CO., LTD., and
HUAWEI DIGITAL TECHNOLOGIES
(CHENGDU) CO., LTD.,                                 No. 6:20-cv-090-ADA

               Plaintiffs,

      vs.

VERIZON COMMUNICATIONS, INC.,
CELLCO PARTNERSHIP D/B/A VERIZON
WIRELESS, and VERIZON BUSINESS
NETWORK SERVICES, INC.,

               Defendants.


                ORDER GRANTING JOINT MOTION TO DISMISS
     U.S. PATENT NOS. 7,715,832 AND 8,761,839AND TO DISMISS CO-PLAINTIFF
                           HUAWEI DEVICE CO., LTD.

        Before the Court is Plaintiffs Huawei Technologies Co., Ltd., Huawei Device Co., Ltd.,

 and Huawei Digital Technologies (Chengdu) Co., Ltd. (collectively, “Huawei”) and Defendants

 Verizon Communications, Inc., Cellco Partnership d/b/a Verizon Wireless, and Verizon Business

 Network Services, Inc.’s (collectively, “Verizon”) Joint Motion to Dismiss U.S. Patent Nos.

 7,715,832 and 8,761,839 and to Dismiss Co-Plaintiff Huawei Device Co., Ltd.

        Having considered the motion, and for good cause shown, the motion is GRANTED.



                                                   __________________________________
                                                   ALAN D ALBRIGHT
                                                   UNITED STATES DISTRICT JUDGE
